DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct Species I: Figs. 1-12 – drawn to a pill dispenser with an insert that comprises a ramp and Species II: Figs. 13-23 – drawn to a pill dispenser with an insert . The species are independent or distinct because they include features which are not required by the other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-20 appear generic to Species I.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The separate species would require separate and distinct searches that involve specifically search for alternative insert structures.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.During a telephone conversation with Brian Jarman on 05/05/2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
During a telephone conversation with Brian Jarman on 05/05/2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-20  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,940,989. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter, which would be obvious to one of ordinary skill in the art, as the patented claims of 10,940,989.
Application #17/166,139
Patent No.: US 10,940,989
1. A pill dispenser comprising a container formed to include an interior pill-storage chamber therein, the container including a body defining a portion of the interior pill-storage chamber and a neck coupled to the body to define a remaining portion of the interior pill-storage chamber, a container closure coupled to the container, and a neck insert coupled to the neck of the container and arranged to extend downwardly away from the container closure into the interior pill-storage chamber, wherein a pill-dispensing outlet is formed in the neck insert and the pill- dispensing outlet is arranged to open into a pill-transfer chamber formed between the container closure and the neck insert, wherein the neck insert includes a platform formed to include at least a portion of the pill-dispensing outlet, a pill-receiver dish, and a ramp arranged to extend between and interconnect the platform and the pill-receiver dish, wherein the pill-dispensing outlet is the only opening formed in the neck insert, wherein the pill-dispensing outlet is located radially offset from a central vertical axis of the insert so that the central vertical axis intersects the ramp.

1. A pill dispenser comprising a container formed to include an interior pill-storage chamber therein, the container including a body defining a portion of the interior pill-storage chamber and a neck coupled to the body to define a remaining portion of the interior pill-storage chamber, a container closure coupled to the container, and a neck insert coupled to the neck of the container and arranged to extend downwardly away from the container closure into the interior pill-storage chamber, wherein the neck insert is configured to dispense a single pill from the interior pill-storage chamber through a pill-dispensing outlet formed in the neck insert into a pill-transfer chamber formed between the container closure and the neck insert to maximize control and minimize spilling of pills stored in the interior pill-storage chamber in response to rotating the pill dispenser to a partly inverted position and returning the pill dispenser to a right-side up position, wherein the neck insert includes a horizontal platform formed to include the pill-dispensing outlet and a pill-receiver dish, and a ramp arranged to extend between and interconnect the horizontal platform and the pill-receiver dish so that rotation of the container toward the single pill-dispensing outlet to the partially inverted position causes a pill to pass into the pill-transfer chamber and returning the pill-storage chamber to the right-side up position via rotation of the container via an opposite rotation of the container causes the pill to travel in a pill-transfer region from the single pill-dispensing outlet toward and be received in the pill-receiver dish, wherein the pill-dispensing outlet is the only opening formed in the neck insert, wherein the horizontal platform and the ramp are flat, and the pill-receiver dish is concave, wherein the pill-dispensing outlet is located radially offset from a central vertical axis of the insert so that the central vertical axis intersects the ramp.
2. The pill dispenser of claim 1, wherein the pill-dispensing outlet is formed in the platform, the platform is generally horizontal, and the pill-receiver dish is concave.
1. A pill dispenser comprising a container formed to include an interior pill-storage chamber therein, the container including a body defining a portion of the interior pill-storage chamber and a neck coupled to the body to define a remaining portion of the interior pill-storage chamber, a container closure coupled to the container, and a neck insert coupled to the neck of the container and arranged to extend downwardly away from the container closure into the interior pill-storage chamber, wherein the neck insert is configured to dispense a single pill from the interior pill-storage chamber through a pill-dispensing outlet formed in the neck insert into a pill-transfer chamber formed between the container closure and the neck insert to maximize control and minimize spilling of pills stored in the interior pill-storage chamber in response to rotating the pill dispenser to a partly inverted position and returning the pill dispenser to a right-side up position, wherein the neck insert includes a horizontal platform formed to include the pill-dispensing outlet and a pill-receiver dish, and a ramp arranged to extend between and interconnect the horizontal platform and the pill-receiver dish so that rotation of the container toward the single pill-dispensing outlet to the partially inverted position causes a pill to pass into the pill-transfer chamber and returning the pill-storage chamber to the right-side up position via rotation of the container via an opposite rotation of the container causes the pill to travel in a pill-transfer region from the single pill-dispensing outlet toward and be received in the pill-receiver dish, wherein the pill-dispensing outlet is the only opening formed in the neck insert, wherein the horizontal platform and the ramp are flat, and the pill-receiver dish is concave, wherein the pill-dispensing outlet is located radially offset from a central vertical axis of the insert so that the central vertical axis intersects the ramp.
3. The pill dispenser of claim 1, wherein the platform and the ramp are generally flat.
1. A pill dispenser comprising a container formed to include an interior pill-storage chamber therein, the container including a body defining a portion of the interior pill-storage chamber and a neck coupled to the body to define a remaining portion of the interior pill-storage chamber, a container closure coupled to the container, and a neck insert coupled to the neck of the container and arranged to extend downwardly away from the container closure into the interior pill-storage chamber, wherein the neck insert is configured to dispense a single pill from the interior pill-storage chamber through a pill-dispensing outlet formed in the neck insert into a pill-transfer chamber formed between the container closure and the neck insert to maximize control and minimize spilling of pills stored in the interior pill-storage chamber in response to rotating the pill dispenser to a partly inverted position and returning the pill dispenser to a right-side up position, wherein the neck insert includes a horizontal platform formed to include the pill-dispensing outlet and a pill-receiver dish, and a ramp arranged to extend between and interconnect the horizontal platform and the pill-receiver dish so that rotation of the container toward the single pill-dispensing outlet to the partially inverted position causes a pill to pass into the pill-transfer chamber and returning the pill-storage chamber to the right-side up position via rotation of the container via an opposite rotation of the container causes the pill to travel in a pill-transfer region from the single pill-dispensing outlet toward and be received in the pill-receiver dish, wherein the pill-dispensing outlet is the only opening formed in the neck insert, wherein the horizontal platform and the ramp are flat, and the pill-receiver dish is concave, wherein the pill-dispensing outlet is located radially offset from a central vertical axis of the insert so that the central vertical axis intersects the ramp.
4. The pill dispenser of claim 1, wherein the neck insert includes a retaining lip located between the neck and the container closure and the pill-receiver dish coupled to the retaining lip and arranged to extend from the retaining lip into the interior pill-storage chamber away from the container closure.
2. The pill dispenser of claim 1, wherein the neck insert includes a retaining lip located between the neck and the container closure and the pill-receiver dish coupled to the retaining lip and arranged to extend from the retaining lip into the interior pill-storage chamber away from the container closure.
5. The pill dispenser of claim 4, wherein the pill-receiver dish is arranged to open upwardly away from the container to face toward an underside of the container closure.
3. The pill dispenser of claim 2, wherein the pill-receiver dish is arranged to open upwardly away from the container to face toward an underside of the container closure.
6. The pill dispenser of claim 1, wherein the container further includes exterior threading coupled to the neck to locate the neck between the exterior threading and the neck insert.
4. The pill dispenser of claim 1, wherein the container further includes exterior threading coupled to the neck to locate the neck between the exterior threading and the neck insert.
7. The pill dispenser of claim 6, wherein the container closure includes a rim arranged to extend around and surround the neck, a cap coupled to the rim and arrange to overlie the neck, and interior threading located between the rim and the neck and arranged to engage the exterior threading of the container to couple the container closure to the container.
5. The pill dispenser of claim 4, wherein the container closure includes a rim arranged to extend around and surround the neck, a cap coupled to the rim and arrange to overlie the neck, and interior threading located between the rim and the neck and arranged to engage the exterior threading of the container to couple the container closure to the container.
8. The pill dispenser of claim 1, wherein the container further includes exterior threading coupled to the neck to locate the neck between the exterior threading and the neck insert, the container closure includes a rim arranged to extend around and surround the neck, a cap coupled to the rim and arrange to overlie the neck, and interior threading located between the rim and the neck and arranged to engage the exterior threading of the container to couple the container closure to the container, and the cap engages the neck insert to trap a portion of the neck insert between the cap and the neck of the container.
6. The pill dispenser of claim 1, wherein the container further includes exterior threading coupled to the neck to locate the neck between the exterior threading and the neck insert, the container closure includes a rim arranged to extend around and surround the neck, a cap coupled to the rim and arrange to overlie the neck, and interior threading located between the rim and the neck and arranged to engage the exterior threading of the container to couple the container closure to the container, and the cap engages the neck insert to trap a portion of the neck insert between the cap and the neck of the container.
9. The pill dispenser of claim 8, wherein the neck insert includes a retaining lip providing the portion of the neck insert trapped between the cap and the neck and a pill-receiver dish coupled to the retaining lip and arranged to extend from the retaining lip into the interior pill-storage chamber away from the container closure.
7. The pill dispenser of claim 6, wherein the neck insert includes a retaining lip providing the portion of the neck insert trapped between the cap and the neck and a pill-receiver dish coupled to the retaining lip and arranged to extend from the retaining lip into the interior pill-storage chamber away from the container closure.
10. The pill dispenser of claim 9, wherein the cap has an underside arranged to face toward the neck insert and the underside has a concave surface arranged to extend upwardly away from the neck insert.
8. The pill dispenser of claim 7, wherein the cap has an underside arranged to face toward the neck insert and the underside has a concave surface arranged to extend upwardly away from the neck insert.
11. The pill dispenser of claim 10, wherein the pill-dispensing outlet is formed in the platform, the platform is generally horizontal, and the platform and the ramp are generally flat.
1. A pill dispenser comprising a container formed to include an interior pill-storage chamber therein, the container including a body defining a portion of the interior pill-storage chamber and a neck coupled to the body to define a remaining portion of the interior pill-storage chamber, a container closure coupled to the container, and a neck insert coupled to the neck of the container and arranged to extend downwardly away from the container closure into the interior pill-storage chamber, wherein the neck insert is configured to dispense a single pill from the interior pill-storage chamber through a pill-dispensing outlet formed in the neck insert into a pill-transfer chamber formed between the container closure and the neck insert to maximize control and minimize spilling of pills stored in the interior pill-storage chamber in response to rotating the pill dispenser to a partly inverted position and returning the pill dispenser to a right-side up position, wherein the neck insert includes a horizontal platform formed to include the pill-dispensing outlet and a pill-receiver dish, and a ramp arranged to extend between and interconnect the horizontal platform and the pill-receiver dish so that rotation of the container toward the single pill-dispensing outlet to the partially inverted position causes a pill to pass into the pill-transfer chamber and returning the pill-storage chamber to the right-side up position via rotation of the container via an opposite rotation of the container causes the pill to travel in a pill-transfer region from the single pill-dispensing outlet toward and be received in the pill-receiver dish, wherein the pill-dispensing outlet is the only opening formed in the neck insert, wherein the horizontal platform and the ramp are flat, and the pill-receiver dish is concave, wherein the pill-dispensing outlet is located radially offset from a central vertical axis of the insert so that the central vertical axis intersects the ramp.
12. The pill dispenser of claim 1, wherein the neck insert includes a retaining lip located between the neck and the container closure, an insert side wall coupled to the retaining lip and arranged to extend downwardly way from the retaining lip and into the interior pill-storage chamber, and a ceiling coupled to the insert side wall and located in spaced-apart relation to the retaining lip so as to be located in the interior pill-storage chamber.
9. The pill dispenser of claim 1, wherein the neck insert includes a retaining lip located between the neck and the container closure, an insert side wall coupled to the retaining lip and arranged to extend downwardly way from the retaining lip and into the interior pill-storage chamber, and a ceiling coupled to the insert side wall and located in spaced-apart relation to the retaining lip so as to be located in the interior pill-storage chamber.
13. The pill dispenser of claim 12, wherein the pill-receiver dish is coupled to the ceiling and to the insert side wall and arranged to lie in spaced-apart relation to the retaining lip so as to be located in the interior pill-storage chamber.
10. The pill dispenser of claim 9, wherein the pill-receiver dish is coupled to the ceiling and to the insert side wall and arranged to lie in spaced-apart relation to the retaining lip so as to be located in the interior pill-storage chamber.
14. The pill dispenser of claim 13, wherein the ceiling is located between the pill-receiver dish and the retaining lip.
11. The pill dispenser of claim 10, wherein the ceiling is located between the pill-receiver dish and the retaining lip.
15. The pill dispenser of claim 14, wherein the pill-dispensing outlet is formed in the ceiling.
12. The pill dispenser of claim 11, wherein the pill-dispensing outlet is formed in the ceiling.
16. The pill dispenser of claim 13, wherein the ceiling includes a horizontal platform formed to include the pill-dispensing outlet and a ramp arranged to extend between and interconnect the pill-receiver dish.
14. The pill dispenser of claim 10, wherein the ceiling includes a horizontal platform formed to include the pill-dispensing outlet and a ramp arranged to extend between and interconnect the pill-receiver dish.
17. The pill dispenser of claim 16, wherein the ramp extends downwardly from the horizontal platform to the pill-receiver dish.
15. The pill dispenser of claim 14, wherein the ramp extends downwardly from the horizontal platform to the pill-receiver dish.
18. The pill dispenser of claim 12, wherein the pill-dispensing outlet is formed in the ceiling.
16. The pill dispenser of claim 9, wherein the pill-dispensing outlet is formed in the ceiling.
19. The pill dispenser of claim 18, wherein the pill-dispensing outlet has a generally oval shape.
17. The pill dispenser of claim 16, wherein the pill-dispensing outlet has an oval shape.
20. A pill dispenser comprising a container formed to include an interior pill-storage chamber therein, the container including a body defining a portion of the interior pill-storage chamber and a neck coupled to the body to define a remaining portion of the interior pill-storage chamber, a container closure coupled to the container, and a ceiling coupled to the container closure, 5723-333914 -17- wherein a pill-dispensing outlet is formed in the ceiling and the pill- dispensing outlet is arranged to open into a pill-transfer chamber formed between the container closure and the ceiling, wherein the ceiling includes a platform formed to include at least a portion of the pill-dispensing outlet, a pill-receiver dish, and a ramp arranged to extend between and interconnect the platform and the pill-receiver dish, wherein the pill-dispensing outlet is the only opening formed in the ceiling, wherein the pill-dispensing outlet is located radially offset from a central vertical axis of the container so that the central vertical axis intersects the ramp.
1. A pill dispenser comprising a container formed to include an interior pill-storage chamber therein, the container including a body defining a portion of the interior pill-storage chamber and a neck coupled to the body to define a remaining portion of the interior pill-storage chamber, a container closure coupled to the container, and a neck insert coupled to the neck of the container and arranged to extend downwardly away from the container closure into the interior pill-storage chamber, wherein the neck insert is configured to dispense a single pill from the interior pill-storage chamber through a pill-dispensing outlet formed in the neck insert into a pill-transfer chamber formed between the container closure and the neck insert to maximize control and minimize spilling of pills stored in the interior pill-storage chamber in response to rotating the pill dispenser to a partly inverted position and returning the pill dispenser to a right-side up position, wherein the neck insert includes a horizontal platform formed to include the pill-dispensing outlet and a pill-receiver dish, and a ramp arranged to extend between and interconnect the horizontal platform and the pill-receiver dish so that rotation of the container toward the single pill-dispensing outlet to the partially inverted position causes a pill to pass into the pill-transfer chamber and returning the pill-storage chamber to the right-side up position via rotation of the container via an opposite rotation of the container causes the pill to travel in a pill-transfer region from the single pill-dispensing outlet toward and be received in the pill-receiver dish, wherein the pill-dispensing outlet is the only opening formed in the neck insert, wherein the horizontal platform and the ramp are flat, and the pill-receiver dish is concave, wherein the pill-dispensing outlet is located radially offset from a central vertical axis of the insert so that the central vertical axis intersects the ramp.

12. The pill dispenser of claim 11, wherein the pill-dispensing outlet is formed in the ceiling.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELVIN L RANDALL, JR./           Examiner, Art Unit 3651